Title: Election of James Monroe, [6 December] 1799
From: Madison, James
To: 


[6 December 1799]

   
   Debate commenced over a motion made by JM on 5 December nominating James Monroe for the office of governor of Virginia. Richard Bland Lee (Fairfax County) proposed postponing the motion until the following Monday, while George Keith Taylor (Prince George County) urged an investigation into the character and “political motives” of Monroe. Taylor claimed that Monroe’s mission to France had been “injurious to his country” and that to elect him as governor would “amount to saying that the [Washington administration] had been wrong in recalling him.” JM spoke next, and according to the newspaper account, “his appearance produced such a general rustling in the House that, for several minutes, we could not hear one word which he said.”


Mr. Madison observed that he should be the last man to put off any investigation of the character of Mr. Monroe, but he really believed that such an exercise was entirely superfluous. The subject had been handled in all kinds of publications that he did not imagine any new light could be discovered by that source. Would not the delay therefore have the appearance as if some cloud were hanging over it? Some impressions of that kind could be made in consequence of the delay. The interval would reduce Mr. Monroe himself to a singular and disturbing dilemma.
Mr. Madison did not agree with the gentleman last up, as to the proposed election of Mr. Monroe being a condemnation of the Executive. It was well known that ambassadors had often been recalled for reasons unconnected with their diplomatic character. Ambassadors had often been remanded without being in the least censured. As to the gentleman in nomination, every fact, every argument, every circumstance, every insinuation had already been brought forward, explained, and sifted. Was he to be debarred from serving his country upon vague suspicions? Mr. Madison spoke highly of his private character as pure, and of his public character as unimpeachable. He was very far from agreeing with the gentleman, that Mr. Monroe’s mission had been injurious to the country, for in the most delicate and important points, it had been successful.
